Clinton, J., dissenting.
McCown, J., joining.
I dissent for the reasons stated in the original opinion of this court found in State v. Sanchell, 191 Neb. 505, 216 N. W. 2d 504, b,ut I desire to amplify the matters there set forth even though at the risk of some repetition. For a complete statement of the case and of the applicable rule of law, which the present opinion does not disavow, see the original opinion.
That rule, which this court now in practice rejects, is not a technical exclusionary rule such as that in*386volved in Mapp v. Ohio, 367 U. S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081, 84 A. L. R. 2d 933, imposed as a sanction ■ to restrain supposed -unconstitutional police activity and having nothing to’ do with the probative value of evidence and the wisdom and effectiveness of which -is dubious. The rule which we apply in this case relates to the reliability of evidence and consequently goes directly to the issue of the innocence or guilt of the person charged and involves constitutional due process. - .
The proof here depends solely upon eyewitness identification where the opportunities for observation were difficult and severely limited, and where there was'no circumstantial evidence whatever supporting a finding of guilt. In putting the matter in proper perspective, the following observations, in a text written by an experienced trial judge, are pertinent. “Trials are held many months after the initial pretrial corporeal or photographic confrontation. When the victim (or other identifying witness) takes the stand and, pointing to the defendant seated conspicuously at the counsel table, says ‘that’s the man!’ he rarely is saying ‘that’s- the man who robbed me several months ago.’ In truth, most often he is saying: (1) that’s the man whose photo I identified shortly after the crime; (2) whom later I identified at a lineup; (3) whom láter I identified at the preliminary examination; (4) whom later I identified by ‘mug shot’ before' the grand jury; (5) whom later I saw in the courtroom during several adjournments1 of the trial.
“If the initial identification, whether corporeal or photo, was accurate, then the right man is on trial.
. “If the initial identification was, however, mistaken or uncertain, then an innocent man is on trial. The initial mistake will inevitably be cárried through all future identifications. Rarely if ever will the witness who was- positive at "the initial identification, or who *387has become positive by virtue of suggestion, express any doubt in the several later judicial proceedings, including the trial. This the Wade Court observed was the ‘common experience!’
“There are indicia of- ‘danger’ which unhappily only the truly experienced trial judge will recognize. .
. “The prime concern must necessarily be with the ‘pure’ identification cases, those in which there is no evidence other than eye-witness identification to establish guilt.” Eye-witness Identification, Legal and Practical Problems, Sobel, § 3.01, pp. 10, 11. The above are express truths which almost every person knows from his own experience in harmless but perhaps embarrassing encounters where one has been the subject of or has made a mistaken identification.
■■ The present opinion does not abrogate the rule of law followed in the original opinion in this case, but purports to find that Patricia’s positive identification has a source “independent” of the tainted one man showup in that it is based upon her observations at the time of the crime. We therefore direct our attention to this assertion even though it requires repetition of matters covered in the original opinion.
The court now asserts that the identification by Patricia is independent of the illegal and tainted show-up becaúse: (1) She saw the actor’s profile at the time of crime; (2) she recognized his hands; and (3) she recognized his voice.
The precise question asked of Patricia demonstrates that her identification was not based upon her observations at the time of the event. On point (1), we now quote from the original opinion and portion of the record included in the quotation: “Patricia testified on direct examination at the suppression hearing that she did not know why she'was there on February 8. She made no identification of the . defendant as the perpetrator immediately thereafter. The night before the suppres*388sion hearing on January 24, 1973, 1 year and 1 day after the crime, she first advised the prosecutor that she would make a positive identification. At the suppression hearing she testified on cross-examination: T told him last night that I was going to identify him today.’ On direct examination she had answered the following leading question in the affirmative: ‘Now, . . ., from the observation which you made in your room of this particular individual and observations which you made in the County Courtroom at the preliminary hearing in this matter and from hearing the defendant speak here in the courthouse today do you have an opinion as to whether or not the person that was in your room on the early morning of January 22nd, 1972, is here in the courtroom today?’ She then identified the defendant as the man. On cross-examination she admitted that at the preliminary hearing she testified that he ‘fits the description.’ She testified that she had never heard his voice until the suppression hearing. It was the night before the suppression hearing that she decided she would testify positively that the defendant was the robber. She admitted that at the preliminary hearing she could not identify him because she had not seen his whole features at the time of the crime. She also acknowledged that she had told a police officer she ‘could not identify the person that robbed [her] ’.” (Emphasis supplied.) State v. Sanchell, supra.
Note, she did not identify the defendant as the man at the preliminary hearing, yet her trial identification was based upon her observations at that time. Her observations at the time of the crime were limited to 3 seconds in a dark room. She saw a black face 2 to 6 inches from hers, necessarily out of focus. For 1 year and 1 day she could not make her identification. She could not give a description to the police sufficient to make a composite drawing. This was done wholly from Renee’s description. She could not identify de*389fendant’s photograph. She did not even pick his photograph out as bearing a resemblance to the robber. She could not identify him at the one man showup. She could not identify him at the preliminary hearing. Yet 1 year and 1 day after the event and immediately prior to the suppression hearing, without any explanation or reason, she agreed in a conference with the prosecutor to make a positive identification.
On point (2), the record clearly demonstrates on pages 200 to 215 of the bill of exceptions that never at any time had Patricia claimed that she “saw” the thief’s hands. ' The testimony found on those pages of the record referred to conclusively demonstrate that she did not. She acknowledged that at the preliminary hearing she had testified (referring to the thief’s hands): “I had just concluded that they would be long and lanky.” Yet this supposed identification of hands is a key factor in the court’s determination that the basis of identification was independent of suggestion.
On point (3), the identification by voice, at no time during the 1 year that elapsed between the crime and the suppression hearing did Patricia make any assertion that she could recognize the perpetrator’s voice. The night before the suppression hearing she agreed to make a positive identification without ever having heard the defendant speak in the interim, neither at the showup, nor at the preliminary hearing. If she made any such claim, would not a lineup designed for the sole purpose of voice identification have been appropriate?
It seems clear beyond question that the identification made by Patricia was not based upon her observations at the time of the event. The finding of independent source by the trial judge cannot be sustained on the record and neither can the present opinion of this court.
The text writer earlier quoted summarizes as follows: “An in-court identification has an independent source *390when the suppression hearing judge can find'bn the; basis of the factors discussed, that the identifying witness by drawing. on his memory of the events .of the crime and his observations of •. the defendant during the crime, has retained such a definite image of the defendant that he is now able, in court, to make an identification of the defendant without dependence upon or assistance from the tainted pretrial confrontation and unaffected by any observations, prompting or suggestions which there took place.” Eye-Witness Identification, Legal and Practical Problems, Sobel § 68, p. 122.
The present opinion states: “A close reading of this cross-examination reveals that this young witness became uncertain and perhaps confused at certain times in responding to the precise questions propounded to her. This, of course, is a rather typical picture of an able and experienced defense counsel examining a young and inexperienced lay witness.” This statement’ can, in the light of the record, be correctly, but uncharitably, characterized as inaccurate. There was no unfair advantage taken at all. She was simply confronted with her prior contradictory statements and failure to identify. These she reluctantly and evasively acknowledged.
It cannot be said that the admission of Patricia’s identification is harmless érrór, because the identification by Renee (the only evidence sufficient to support a conviction) is shaky and subject to grave doubt. We illustrate the point by the following from the record. Officer Jacobson, in his report (he gave essentially the same testimony in his cross-examination), states: “She [referring to Renee] had of course told me in the polygraph examination that she could not identify him.” At that time she also told him “none of the girls could identify him.” Renee- said “perhaps she could recognize [his] voice.” ' In one of' the officer’s comments *391regarding a question he had asked the defendant during his polygraph examination as to whether the defendant, had ever seen Renee before the hearing and to which-he received a negative response, he remarked “however, if the room was as dark as the girl had said, possibly he maybe hadn’t seen the girl in his own mind.” (Emphasis supplied.) (Note the assumption of guilt by the officer — despite the fact there was yet no evidence to connect the defendant.)
This seems to be a case in which a great many minds have changed from time to time. (1) The polygraph operator, for reasons extrinsic to the crime here involved, backed away from his original statement to defense counsel that the defendant had passed the polygraph test. (2) The prosecutors, who were so doubtful after the preliminary hearing that they had the right man that they agreed to dismiss if the defendant did pass the polygraph examination, later backed away from that agreement. (3) Patricia, 1 year and 1 day after the event, changed her mind and decided that after all she could positively identify the thief. (4) Two judges of this court have changed their minds on the question of whether the record establishes an independent source for Patricia’s identification of the defendant.
One wonders about this uncommon coincidence of events. This is an age of much lawlessness and that is of great concern to all, especially to the victims, the courts, and those engaged in law enforcement. We must not, however, allow our reactions to this scourge to affect our judgment to the extent that in the methods we use and the,principles we apply we lose sight of the ultimate question of innocence or guilt. It does not do. to convict just anyone. It does not do to follow methods and principles which may as readily convict the innocent as the guilty.
The defendant may be guilty; he may be innocent. *392But the record makes one thing clear: Patricia is not able, on the basis of her observations and recollections at the time of the crime, or those presented by an accurate initial identification, to point out the perpetrator. Her identification was clearly the result of impermissible suggestion. She ought not be permitted to make the identification. I would adhere to the original opinion and remand the cause for a new trial.